Case 1:17-cr-00040-LJV-JJM Document 163 Filed 07/28/20 Page 1 of 3

I ZI - Zope
a, _ Je

— LAWRENCE M. RUSSELL

“99413-0O55 /LL-IOU
LASE™ /2-LR40-V yo
18 -CR-105-v ie
FEDERAL. CORRELTIONAL INST. _
BUTINER -~ MeEPIUM chide lee a Ee tl et Pes

_POsT_OFFILE Box (FbO ddnastiatl sash a
BUTNER, WORTH CAROLINA 24504 -17DD

 

LAWLENLE M. RUSSELL” a iil py st PG

ee cy ETT OER a el
Vo ee ee /Z-CR407=V.

UNITED STATES DE AMERICA,
— RESPONDENT re

 

 

 

 

 

Se _ eon - _ —
— LAWRENCE M. RUSSELL PETITIONER IN THE ACTION

CAPTIONED ABDVE MOVES Covers FOR Ad EYTENSION OF TIME IN
weit To FILE (Ts BRtee FRom 38/5/2620 To U/4] ZYzo. —_
Db 7b THE LoviD-19 Pandemic we Heze AT BUINER MEDIUM TH
— ARE STILL UNDER A INTENSE MODIFIED LOCKDowN . SO TL’ M LIMiTeD
[IM TIME TL Wave TO USE AND FESOUeLES To FILE THs FERN /
CLOSING ARKUMENT BY THE DEADLINE ORDERED BY Your unue
oe els lzote. 1 Jost REE Va BARS THE LroveRNnmenT’S _
_ RESPONSE DN 7/zol[zote , AND THES EXTENSION yovldo BE

 

 
Case 1:17-cr-00040-LJV-JJM Document 163 Filed 07/28/20 Page 2 of 3

LREATLY APPRELIATE I(T.

THis [BRIEE Foe Laweend LE M.MUSSE a “Was BEEN. -scMecnvved _
_To BE. FILED. WIT Tes. COVRT BK gis | Zo7o ee

_T. MERE CDOEST ED EXTENSION | (S BRIEF, AND. NO. OTHE ROEM.

—_ sipet EVTENSION. REQVETD. NO PRE EXTENTION Was BEEN
EE QUESTED, And NO FUTUER Re RVEST Foe ANY EXTENTEON DE TIME
Witt BE SOUT.”
_ TUS MbtipNn Was 8 BEN RERVESTED | AT ae. oeLest
_PporsiBLle_oprPertunn, U2 THE REASONS STATED LAWEEMLE M,
RISSELL”™ REQVEST THAT TUS MOTION BE HRANED.
(90 Das. ) 7 / q)2zi[zeze

 

 

 

THEANIZ Wod,

LAWZENLE M.BusseELL
# 22414-b77

 

 

 

 

 

 

 
  
   

  
  
   

see 17-Gr-th V-aJM ment 163. Filed 07/28/20 Page 3 of "~~. aS
LAWZENLE M, BREE MY AIM eeu RALEIGH MCR PS —— ———

Name: Number: sod ch Triangle: Racicn point —"
Federal Correctional Institution 2 . oF RR SOR PM & we
P.O. Box 1500 ( JUL 98 2020} io 2a
Butner, NC 27509 Ne / /7-Chi-¢Yo

BUF EALO
AT): HUMORABLE JoRPKuE
LAWRENLE TW. VILARDD

UNITED states DisteictT COveTHOUSE
BorFALG NY, 14207-33576

“S$ -Ca-/osm
